PETERSON, J.
Efrain Ramos, who is serving a life sentence in a Florida prison, appeals the denial of his request for visitation of his minor children. He initiated the action against *1254Carol Lynn Steven, the mother of his two children. Steven opposed Ramos’ request for visitation. The trial court denied Ramos’ request without a hearing, opining that the childrens’ visitation with Ramos in prison would be “detrimental to the children.” § 61.13(2)002, Fla. Stat. (2000).
The summary disposition without a hearing deprived Ramos of basic due process. Ramos made a timely request for a telephonic appearance and is entitled to a hearing on his request for visitation. See, e.g., Mattingley v. Mattingley, 789 So.2d 1191, 1193 (Fla. 4th DCA 2001).
We vacate the order and remand to the trial court for further proceedings.
ORDER VACATED; REMANDED.
GRIFFIN and PLEUS, JJ„ concur.